Campbell, C. J.,
delivered the opinion of the court.
The appellant is entitled to the judgment he seeks in this case. He and Jamison had a perfect right to compromise and settle their controversy as they did. There is no danger *459-whatever, on the facts appearing in this record, that Jamison will be held further liable in the action of Mosely against him in Clay county, at the suit of Mosely or his attorney. The right of parties to settle their suits in good faith, and without collusion for the express purpose of wronging another, is undisputed and indisputable, even in England, where costs to attorneys are regulated by law, and taxable, and, a fortiori, must that right be recognized here, where there are no taxable costs in favor of attorneys. Weeks on Attorneys at Law, § 382, and cases cited in note 3; 1 Am. & Eng. Enc. L., p. 970 et seq., and notes.
The claim of an assignment of an interest in Mosely’s ■claim for damages against Jamison to the attorney, and his right to prosecute the action in Clay county, because of this, need not disturb Jamison’s fears. He can never be hurt by it.

Reversed, and remanded for a new trial in accordance with ■this opinion.